DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites the limitation “the ladder lock buckle” in line 2. However, the buckle has not been previously described as a ladder lock buckle. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palomo et al. US 2006/0289009 A1.
 Regarding claim 1, Palomo discloses a medical mask (fig. 1 and [0001]) comprising: an adjustable strap assembly ([0021], elastic headbands; the elasticity would render the headband/strap adjustable in length); and a body portion, wherein the body portion is comprised of a decorative cover, a filter layer and a moisture wicking layer ([0022], the mask can comprise an inner facing panel, filter media, and outer facing panel; inner facing panel may be polyester, which is a known wicking fabric; [0032], the outer facing panel can incorporate a design).
Regarding claim 8, Palomo discloses the decorative cover being further comprised of at least one of: a color, a design, a pattern, a logo, and a message ([0032]-[0033], color, design, words, patterns).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Hitchcock et al. US 2011/0259337 A1.
Regarding claim 2, Palomo discloses the claimed invention as discussed above.
Palomo is silent on the adjustable strap assembly further comprising a first strap, a second strap, and a ladder lock buckle.
However, Hitchcock teaches a mask 500 (fig. 8) comprising an adjustable strap assembly 580/590/580 further comprising a first strap 580, a second strap 580, and a ladder lock buckle 590 (fig. 9 and [0037], a strap 590 on each side connected by a ladder lock buckle 590).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adjustable strap assembly of Palomo to comprise a first strap, a second strap, and a ladder lock buckle, as taught by Hitchcock, because ladder lock buckles “give a secure fastening combined with simple unfastening”, as evidenced in [0049] of Connell US 2010/0319701 A1.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Maturaporn US 5,467,765.
Regarding claim 3, Palomo discloses the claimed invention as discussed above.
Palomo is silent on the filter layer being comprised of a non-woven melt blown polypropylene.
However, Maturaporn teaches a mask 10 (fig. 3 and col. 1, lines 6-11) comprising a filter layer 40 comprised of a non-woven melt blown polypropylene (fig. 3 and col. 5, lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter layer of Palomo to comprise a non-woven melt blown polypropylene, as taught by Maturaporn, because this material “acts as a microbial barrier and a liquid-resistant barrier” (col. 5, lines 36-38).
Regarding claim 9, Palomo discloses the claimed invention as discussed above.
Palomo is silent on the moisture wicking layer being comprised of a cotton.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the moisture wicking layer of Palomo to comprise a cotton, as taught by Maturaporn, because cotton and polyester are known to be used interchangeably for the inner layer of a mask, as evidenced in col. 4, lines 26-28 of Weiss et al. US 4,883,052, and cotton may be preferred as a natural alternative.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Barnes US 2020/0085126 A1.
Regarding claim 4, Palomo discloses the claimed invention as discussed above.
Palomo is silent on the decorative cover being removably attached to the filter layer via hook and loop fasteners.
However, Barnes teaches a face covering (fig. 4 and [0002]) comprising a decorative cover 120 removably attached to the filter layer 230 via hook and loop fasteners 150 (fig. 2 and [0017], front layer 120 can comprise decorative indicia, making it a decorative cover; [0020], interior layer 230 comprises filter 235, making it a filter layer; [0018], the layers are attached to each other via complementary fasteners/hook and loop 150; [0020], interior layer 230 secures to the front layer 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the decorative cover of Palomo to be removably attached to the filter layer via hook and loop fasteners, as taught by Barnes, to allow the different layers of the masks to be reused, cleaned, or interchanged.
Regarding claim 5, Palomo discloses the claimed invention as discussed above.
Palomo is silent on the moisture wicking layer being removably attached to the filter layer via hook and loop fasteners.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the moisture wicking layer of Palomo to be removably attached to the filter layer via hook and loop fasteners, as taught by Barnes, to allow the different layers of the masks to be reused, cleaned, or interchanged.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Teng et al. US 2020/0297962 A1.
Regarding claim 6, Palomo discloses the claimed invention as discussed above.
Palomo is silent on a foam structure being positioned along a perimeter of the moisture wicking layer.
However, Teng teaches a mask 101 (fig. 2C) comprising a foam structure 134 being positioned along a perimeter of an analogous inner layer 102 (fig. 2C and [0028], outer seal 134 can be foam and is attached along the perimeter of the proximal surface 112 of filter material 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Palomo with a foam structure being positioned along a perimeter of the moisture wicking layer, as taught by Teng, “to conform to the contours of a user’s face to form an air-tight seal” ([0028]).
Regarding claim 7, Palomo in view of Teng discloses the claimed invention as discussed above.
Palomo is silent on the foam structure further comprised of a skin-safe adhesive backing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the foam structure of Palomo in view of Teng with a skin-safe adhesive backing, as taught by Teng, “to further improve the quality of the seal between face mask 101 and a user’s face” ([0028]).
Claims 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Hitchcock et al. US 2011/0259337 A1 further in view of Teng et al. US 2020/0297962 A1.
Regarding claim 10, Palomo discloses a medical mask (fig. 1 and [0001]) comprising: a strap assembly ([0021], elastic headbands); a body portion, wherein the body portion is comprised of a decorative cover, a filter layer and a moisture wicking layer ([0022], the mask can comprise an inner facing panel, filter media, and outer facing panel; inner facing panel may be polyester, which is a known wicking fabric; [0032], the outer facing panel can incorporate a design).
Palomo is silent on the strap assembly comprising a first strap, a second strap, and a buckle.
However, Hitchcock teaches a mask 500 (fig. 8) comprising a strap assembly 580/590/580 comprising a first strap 580, a second strap 580, and a buckle 590 (fig. 9 and [0037], a strap 590 on each side connected by a ladder lock buckle 590).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the strap assembly of Palomo to comprise a first strap, a second strap, and a buckle, as taught by Hitchcock, because buckles “give a 
Palomo in view of Hitchcock is silent on a foam structure.
However, Teng teaches a mask 101 (fig. 2C) comprising a foam structure 134 (fig. 2C and [0028], outer seal 134 can be foam and is attached along the perimeter of the proximal surface 112 of filter material 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Palomo in view of Hitchcock with a foam structure, as taught by Teng, “to conform to the contours of a user’s face to form an air-tight seal” ([0028]).
Regarding claim 15, Palomo in view of Hitchcock further in view of Teng discloses the claimed invention as discussed above.
Palomo in view of Hitchcock is silent on the foam structure being positioned along an entire length of a perimeter of the moisture wicking layer.
However, Teng further teaches the foam structure 134 being positioned along an entire length of a perimeter of the analogous inner layer 102 (fig. 2C and [0028], outer seal 134 attached to perimeter of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modified the foam structure of Palomo in view of Hitchcock further in view of Teng to be positioned along an entire length of a perimeter of the moisture wicking layer, as taught by Teng, “to conform to the contours of a user’s face to form an air-tight seal” ([0028]).
Regarding claim 16, Palomo in view of Hitchcock further in view of Teng discloses the claimed invention as discussed above.
Palomo in view of Hitchcock is silent on the foam structure further comprised of a skin-safe adhesive backing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the foam structure of Palomo in view of Hitchcock further in view of Teng with a skin-safe adhesive backing, as taught by Teng, “to further improve the quality of the seal between face mask 101 and a user’s face” ([0028]).
Regarding claim 17, Palomo in view of Hitchcock further in view of Teng discloses the claimed invention as discussed above.
Palomo further discloses the decorative cover being further comprised of at least one of: a color, a design, a pattern, a logo, and a message ([0032]-[0033], color, design, words, patterns).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Hitchcock et al. US 2011/0259337 A1 further in view of Teng et al. US 2020/0297962 A1 and Molitoris US 3,628,190.
Regarding claim 11, Palomo in view of Hitchcock further in view of Teng discloses the claimed invention as discussed above.
Palomo in view of Hitchcock further in view of Teng is silent on each of the first strap, the second strap, and the ladder lock buckle being further comprised of a layer of padding.
However, Molitoris teaches a strap assembly for use on the head (fig. 3 and col. 1, lines 27-31), wherein each of the first strap 37, the second strap 37, and the analogous buckle 38 is further comprised of a layer of padding 31/30/31 (fig. 5 and col. 2, lines 28-38 and 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided each of the first strap, the second strap, and the ladder lock buckle of Palomo in view of Hitchcock further in view of Teng with a layer of .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Hitchcock et al. US 2011/0259337 A1 further in view of Teng et al. US 2020/0297962 A1 and Maturaporn US 5,467,765.
Regarding claim 12, Palomo in view of Hitchcock further in view of Teng discloses the claimed invention as discussed above.
Palomo in view of Hitchcock further in view of Teng is silent on the filter layer being comprised of a non-woven melt blown polypropylene.
However, Maturaporn teaches a mask 10 (fig. 3 and col. 1, lines 6-11) comprising a filter layer 40 comprised of a non-woven melt blown polypropylene (fig. 3 and col. 5, lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter layer of Palomo in view of Hitchcock further in view of Teng to comprise a non-woven melt blown polypropylene, as taught by Maturaporn, because this material “acts as a microbial barrier and a liquid-resistant barrier” (col. 5, lines 36-38).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Hitchcock et al. US 2011/0259337 A1 further in view of Teng et al. US 2020/0297962 A1 and Barnes US 2020/0085126 A1.
Regarding claim 13, Palomo in view of Hitchcock further in view of Teng discloses the claimed invention as discussed above.
Palomo in view of Hitchcock further in view of Teng is silent on the decorative cover being removably attached to the filter layer via hook and loop fasteners.
However, Barnes teaches a face covering (fig. 4 and [0002]) comprising a decorative cover 120 removably attached to the filter layer 230 via hook and loop fasteners 150 (fig. 2 and [0017], front layer 120 can comprise decorative indicia, making it a decorative cover; [0020], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the decorative cover of Palomo in view of Hitchcock further in view of Teng to be removably attached to the filter layer via hook and loop fasteners, as taught by Barnes, to allow the different layers of the masks to be reused, cleaned, or interchanged.
Regarding claim 14, Palomo in view of Hitchcock further in view of Teng discloses the claimed invention as discussed above.
Palomo in view of Hitchcock further in view of Teng is silent on the moisture wicking layer being removably attached to the filter layer via hook and loop fasteners.
However, Barnes teaches a face covering (fig. 4 and [0002]) comprising an analogous inner layer 210 removably attached to the filter layer 230 via hook and loop fasteners 150 (fig. 2 and [0020], interior layer 230 comprises filter 235, making it a filter layer; [0018], the layers are attached to each other via complementary fasteners/hook and loop 150; [0020], interior layer 230 secures to the rear layer 210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the moisture wicking layer of Palomo in view of Hitchcock further in view of Teng to be removably attached to the filter layer via hook and loop fasteners, as taught by Barnes, to allow the different layers of the masks to be reused, cleaned, or interchanged.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Hitchcock et al. US 2011/0259337 A1 further in view of Teng et al. US 2020/0297962 A1, Barnes US 2020/0085126 A1, and Flaherty US 2010/0218774 A1.
Regarding claim 18, Palomo discloses a medical mask (fig. 1 and [0001]) comprising: a strap assembly ([0021], elastic headbands); a body portion, wherein the body portion is comprised of a decorative cover, a filter layer and a moisture wicking layer ([0022], the mask can comprise an inner facing panel, filter media, and outer facing panel; inner facing panel may be polyester, which is a known wicking fabric; [0032], the outer facing panel can incorporate a design).
Palomo is silent on the strap assembly comprising a first strap, a second strap, and at least one buckle.
However, Hitchcock teaches a mask 500 (fig. 8) comprising a strap assembly 580/590/580 comprising a first strap 580, a second strap 580, and at least one buckle 590 (fig. 9 and [0037], a strap 590 on each side connected by a ladder lock buckle 590).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the strap assembly of Palomo to comprise a first strap, a second strap, and at least one buckle, as taught by Hitchcock, because buckles “give a secure fastening combined with simple unfastening”, as evidenced in [0049] of Connell US 2010/0319701 A1.
Palomo in view of Hitchcock is silent on a foam structure.
However, Teng teaches a mask 101 (fig. 2C) comprising a foam structure 134 (fig. 2C and [0028], outer seal 134 can be foam and is attached along the perimeter of the proximal surface 112 of filter material 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Palomo in view of Hitchcock with a foam structure, as taught by Teng, “to conform to the contours of a user’s face to form an air-tight seal” ([0028]).
Palomo in view of Hitchcock further in view of Teng is silent on the decorative cover being removably attached to the filter layer via a hook and loop fastener.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the decorative cover of Palomo in view of Hitchcock further in view of Teng to be removably attached to the filter layer via a hook and loop fastener, as taught by Barnes, to allow the different layers of the masks to be reused, cleaned, or interchanged.
Palomo in view of Hitchcock further in view of Teng and Barnes is silent on the decorative cover being first and second decorative covers.
However, Flaherty teaches a decorative cover 10 for a mask 12 (fig. 1 and [0014]), wherein the decorative cover 10 comprises first and second decorative covers ([0018], an alternative decorative cover 10 can be used on the same mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the decorative cover of Palomo in view of Hitchcock further in view of Teng and Barnes to be first and second decorative covers, as taught by Flaherty, so that “a mask user can customize the appearance of the respiratory mask 12 and improve the overall aesthetics while keeping all the functionality of regular respiratory masks 12” ([0018]).
Regarding claim 20, Palomo in view of Hitchcock further in view of Teng, Barnes, and Flaherty discloses the claimed invention as discussed above.
Palomo in view of Hitchcock is silent on the foam structure being positioned along an entire length of a perimeter of the moisture wicking layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modified the foam structure of Palomo in view of Hitchcock further in view of Teng, Barnes, and Flaherty to be positioned along an entire length of a perimeter of the moisture wicking layer, as taught by Teng, “to conform to the contours of a user’s face to form an air-tight seal” ([0028]).
Palomo in view of Hitchcock further in view of Teng is silent on the moisture wicking layer being removably attached to the filter layer via hook and loop fasteners.
However, Barnes further teaches an analogous inner layer 210 removably attached to the filter layer 230 via hook and loop fasteners 150 (fig. 2 and [0020], interior layer 230 comprises filter 235, making it a filter layer; [0018], the layers are attached to each other via complementary fasteners/hook and loop 150; [0020], interior layer 230 secures to the rear layer 210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the moisture wicking layer of Palomo in view of Hitchcock further in view of Teng, Barnes, and Flaherty to be removably attached to the filter layer via hook and loop fasteners, as taught by Barnes, to allow the different layers of the masks to be reused, cleaned, or interchanged.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomo et al. US 2006/0289009 A1 in view of Hitchcock et al. US 2011/0259337 A1 further in view of Teng et al. US 2020/0297962 A1, Barnes US 2020/0085126 A1, Flaherty US 2010/0218774 A1, and Maturaporn US 5,467,765.
Regarding claim 19, Palomo in view of Hitchcock further in view of Teng, Barnes, and Flaherty discloses the claimed invention as discussed above.

However, Maturaporn teaches a mask 10 (fig. 3 and col. 1, lines 6-11) comprising a filter layer 40 comprised of a non-woven melt blown polypropylene (fig. 3 and col. 5, lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter layer of Palomo in view of Hitchcock further in view of Teng, Barnes, and Flaherty to comprise a non-woven melt blown polypropylene, as taught by Maturaporn, because this material “acts as a microbial barrier and a liquid-resistant barrier” (col. 5, lines 36-38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MICHELLE J LEE/            Examiner, Art Unit 3786